Citation Nr: 1334880	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  12-05 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1943 to January 1946, including service in the Western Pacific. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development is required before the appeal for service connection for a low back disorder can be adjudicated.  

The Veteran argues that his currently diagnosed osteoarthritic changes with degenerative disc disease of the lumbar spine was aggravated by his military service.  He stated that his combat experience aggravated his pre-existing back disorder because he often had to quickly take cover from incoming fire.  He also stated that hiking during the military aggravated his back disorder.  

Here, the Veteran's April 1943 entrance examination shows he suffered from a "weak back" prior to his military service.  The service separation examination, the only other pertinent service record, shows there were no musculoskeletal defects noted, nor were any injuries listed in the section of the report where they were to be identified.  The earliest post service record is dated in 2008, but the file also includes a letter from a private chiropractor who wrote in October 2010, that he had treated the Veteran over the past 27 years.  He attributed the Veteran's complaints to a hike shortly before service discharge, although he did not account for the back problem noted at entrance or the decades post service before any treatment commenced.  Significantly, it does not appear that the records of this chiropractor have been sought.  An attempt to obtain his records should be made, and the Veteran examined for VA purposes for an opinion as to the etiology of the Veteran's current disability.  

Under the circumstances described above, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to authorize the release of any available records of his treatment provided by Clifton D. Okman of Broward Chiropractic and Sports Care Clinic, and to identify any additional places of treatment for his back that he received following service.  The Veteran's records from Dr. Okman, and any other identified treatment source should be sought.  

2.  Then, schedule the Veteran for a VA examination.  The examiner should review the claims file and note that review in the report.  All appropriate tests and studies should be conducted.   

The examiner is asked to first, identify all of the Veteran's current back disorder(s).  

The examiner is then asked to provide an opinion as to whether the Veteran's currently diagnosed condition (apparently osteoarthritic changes with degenerative disc disease) is likely to be the same condition that was noted on his 1943 entrance examination.  If it is, indicate whether in his or her judgment it permanently increased in severity beyond its natural progression during service, (e.g. from lengthy hikes, preparing road surfaces by shovel, and/or scrambling to take cover from in-coming mortar rounds).  

If current disability is not considered likely to be the same as the weak back noted at entrance, provide an opinion whether it is as likely as not that current disability had its onset in service, (e.g., from a lengthy hikes, preparing road surfaces by shovel, or scrambling to take cover from in-coming mortar rounds).   

The basis for any opinion expressed should be fully explained, with reference to facts set out in the file, or other supporting sources.  If the examiner cannot provide an opinion without resorting to mere speculation, the basis for this conclusion is to be explained.  

3.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


